Citation Nr: 1009958	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-18 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for hypertension.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1979 to 
September 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  


FINDING OF FACT

The Veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more and the Veteran 
does not have a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.102, Diagnostic Code 7101 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2007 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current noncompensable rating 
evaluation assigned for his hypertensive vascular disease 
does not accurately reflect the severity of that condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

The Veteran first claimed entitlement to service connection 
for hypertension in October 2001.  In an April 2002 rating 
decision the RO granted service connection and assigned a 
noncompensable rating effective from October 1, 2001.  

In January 2007 the Veteran filed an increased rating claim 
for his service-connected hypertension, claiming that the 
condition had worsened.  An October 2007 rating decision was 
issued denying an increased rating.  The Veteran submitted a 
Notice of Disagreement (NOD) in December 2007.  A Statement 
of the Case (SOC) was issued in June 2008 and the Veteran 
filed a Substantive Appeal (VA Form 9) later than month.

As stated above, the Veteran's condition was been rated as 
noncompensable under Diagnostic Code 7101.  Hypertensive 
vascular disease is rated utilizing Diagnostic Code 7101.  
Under Diagnostic Code 7101 hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, is rated 10 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, is 
rated 20 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 
60 percent disabling.  Note (1) to Diagnostic Code 7101 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or great with diastolic blood pressure 
of less than 90mm.  Note (2) provides that hypertension that 
is due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, is to be rated as part of 
the condition causing it rather than by a separate rating.  
Note (3) to Diagnostic Code 7101 provided that hypertension 
is to be rated separately from hypertensive heart disease and 
other types of heart disorders.  38 C.F.R. § 4.104.

The Veteran is currently on medication to control his 
hypertension.  The evidence of record reflects that the 
Veteran was first diagnosed with hypertension in 1992 while 
in service, and it is adequately controlled with medication.

Numerous treatment records dated between 2002 and 2008 have 
been submitted, but none of those records indicate systolic 
pressure predominantly 160 or more or diastolic pressure 
predominantly 100 or more.

Furthermore, the Veteran was provided a VA examination in 
April 2007.  During that examination the Veteran reported 
having been diagnosed with hypertension in 1997.  The Veteran 
denied any symptoms related to hypertension.  He stated that 
he has been on approximately four different medications since 
his diagnosis.  On examination the Veteran's blood pressure 
was 130/71.  Standing left arm blood pressure was 130/82 and 
standing right arm blood pressure was 128/80.  The examiner 
indicated that the Veteran's hypertension was controlled on 
medication.  An addendum from October 2008 indicated that the 
Veteran's hypertension was unchanged.

Given the evidence as outlined above, the Board finds that 
the noncompensable rating assigned for hypertension is 
appropriate.  At no point has the Veteran demonstrate 
systolic pressure above 160.  The Veteran has continuously 
used medication to control his hypertension, but there is no 
indication that the Veteran has a history of diastolic 
pressure predominantly 100 or more.  The evidence of record 
does not meet the criteria for a 10 percent rating under the 
diagnostic code, and thus, a compensable rating for 
hypertension is denied.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the displayed 
level of disability is contemplated by the noncompensable 
disability rating now assigned.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A compensable rating for the Veteran's service-connected 
hypertension is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


